TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 28, 2018



                                      NO. 03-18-00378-CV


                                 Sandford T. Pulley, Appellant

                                                 v.

                                   Glenn E. Ball, III, Appellee




     APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on May 25, 2018. Having reviewed the

record, the Court holds that appellant has not prosecuted his appeal and did not comply with a

notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and the court

below.